DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
Claims 1, 4, 10-19, 22, 25, 31-33 are pending and are addressed herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10-19, 22, 25, 31-33, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 35, 41, 42 of copending Application No. 15/907131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here.
Although the claims of the ‘131 application do not explicitly include the requirement that the mRNA encoding the CFTR protein is at a concentration of at least 0.4 mg/ml and is administered by inhalation, the broad claims of the application fully encompass these specific embodiments.  Using the specification of the ‘131 application to define the specific embodiments encompassed by the broad claims, it is clear that the specification defines the broad claims are specifically encompassing the mRNA at a concentration of at least 0.4 mg/mL and by inhalation.  For instance, see paragraph [0098] which explicitly indicates that the concentration of the mRNA can be greater than 0.5 mg/ml, as well as at a concentration ranging from 0.5-0.6 mg/ml; and [0108] explicitly discloses that the delivery vehicle comprising the CFTR mRNA can be administered by pulmonary delivery comprising nebulization, wherein the wherein delivery vehicle may be in an aerosolized composition which can be inhaled.  Furthermore, the 
It is noted that MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...


	It is also noted the MPEP 2144.05 states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

	As such, in addition to the specification of the ‘131 application disclosing the workable concentration range of the mRNA, it also would have been a matter of routine experimentation to determine the optimum and workable range of concentration of the mRNA in the instantly claimed method.  One of ordinary skill in the art would have been motivated to identify the optimum concentration in order to determine the most effective and safe dosage as well as to ensure that an unnecessary excess of mRNA was not used, thereby saving money as well.
	It is also noted that although the ‘131 application does not teach how the composition is stored (e.g., frozen sterile suspension, single use vial, lyophilized dry powder form), official notice is take that it was routine and well understood and in the prior art that drug compositions such as the composition used in the instant claims, could be stored as claimed, (e.g., frozen sterile suspension, single use vial, lyophilized dry powder form).
	Therefore, an obvious-type double patenting rejection is appropriate.



Claims 1, 4, 10-19, 22, 25, 31-33, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,471,153 (which issued from U.S. Application No. 15/809605, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
It is noted that the examined claims of this case are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein.  Claims 1-3 and 6 of the issued patent are drawn to a composition comprising a lipid nanoparticle encapsulated mRNA encoding a CFTR protein, which could be used in the method of the instant application.  It is noted that claim 3 of the ‘153 patent explicitly indicates that the mRNA encoding CFTR protein can comprise SEQ ID NO: 1.
It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here.
Furthermore, with respect to claims 4-5 of the issued patent, it is noted that the method of the instant claims is not patentably distinct from the method of claims 4-5 of the issued patent.  

It is also noted the MPEP 2144.05 states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Also see MPEP MPEP 804 II B 2(a), as indicated above.
Therefore, an obvious-type double patenting rejection is appropriate.

Response to Arguments
Applicant's arguments filed 9/11/2020 have been fully considered but they are not persuasive.

In response, contrary to Applicant’s assertion, claims 1, 6-8, 35, 41, 42 of the ‘131 application are drawn to a a pharmaceutical composition for treating cystic fibrosis (CF) comprising a codon optimized mRNA encoding a CFTR protein wherein the mRNA comprises a polynucleotide sequence at least 85% identical to SEQ ID NO: 1 (see claim 1).  Although the As previously indicated and reiterated above, the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Such is the case here, where the claimed product claimed in the ‘131 application could be used in the method of the instant claims.  Also see MPEP 804.01, cited in previous Office Action and incorporated herein by reference.

Regarding the double patenting rejection over the claims of the US 10,471,153, Applicant argues that the claims of the ‘153 patent are directed to a composition comprising a CFTR protein at a specific concentration (at least 4mg/ml)  and administration route (i.e., inhalation) and are not directed to treating CF.
In response, it is first respectfully noted that the instant claims are drawn to a method of treating CF in a subject in need thereof comprising administering a mRNA encoding CFTR protein wherein the sequence of the mRNA is at least 80% identical to SEQ ID NO: 1 and wherein the mRNA is at a concentration of at least 0.4 mg/ml, and wherein the step of 
Therefore, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635